Citation Nr: 1812817	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-57 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a videoconference hearing held in August 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue on appeal to allow for consideration of any diagnosed psychiatric disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal can be decided.  

Regarding service connection for an acquired psychiatric disability, the Board notes that the Veteran was provided a VA examination in August 2016.  The VA examiner diagnosed major depressive disorder, severe with psychotic features and stimulant (cocaine) use disorder, in sustained remission.  The examiner noted that since the stimulant use disorder was in sustained remission, it did not account for any of his current symptoms.  However, since the VA examination was conducted for the purpose of competency review only, the examiner did not provide an etiological opinion.  

A review of the claims file shows that the Veteran has had a longstanding history of psychological hospitalizations and treatment.  The Veteran has contended that the onset of his acquired psychiatric disability began in active service.  Specifically, he reported that his symptoms began when he was transferred to Sheppard AFB for technical training as a medical lab technician.  However, the Veteran reported intense stress and fear from working in a building that housed missiles.  The Veteran indicated that he began hearing voices, became more depressed, and had suicidal ideation.  The Veteran indicated that he stayed in his dorm room and slept and as a result was disciplined.  He was subsequently released from active service under honorable conditions.  In support of this claim, numerous letters from the Veteran's wife, parents, brother, and niece were submitted indicating the Veteran's distinct personality and behavior changes since his active service.  Private and VA treatment records since the mid-1990s also noted the Veteran's audio and visual hallucinations, psychiatric hospitalizations, and psychiatric diagnoses.  Several treatment records noted the Veteran's past psychiatric history had its onset in the 1970s on active service.  See October 2004 private treatment record from Grandview Hospital; November 2004 private treatment record from Good Samaritan Hospital; VA treatment records in November 2005, February 2016, July 2016, and August 2016.  

The Board further notes the Veteran's service treatment records (STRs) noted in January 1974 enlistment report of medical history that the Veteran indicated he was unsure on whether he experienced or had previously had experienced depression, excessive worry, or nervous trouble.  The report also noted the Veteran had situational anxiety.  The January 1974 report of medical examination noted that on clinical evaluation, the Veteran's psychiatric was normal.  Considering the Veteran's contentions, his ongoing treatment for his psychiatric disorders, the statements submitted in support of the claim, the claimed disciplinary actions during service, and the lack of an etiological opinion, the Board finds an examination is warranted in order to determine whether he has an acquired psychiatric disorder that had its onset or is otherwise related to his military service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Board acknowledges the Veteran's reports during the August 2017 Board hearing that his doctors had related his current psychiatric disorder to service.  A review of claims file shows that although there have been notes from treatment providers that the Veteran's psychiatric symptoms began during service, the findings were based solely on the Veteran's subjective reports and not on a review of the Veteran's medical history and claims file.  These providers also did not provide a rationale for their findings.  Consequently, the Board finds that the providers' notes of onset of psychiatric symptoms as inadequate to establish a nexus between the Veteran's acquired psychiatric disability and active service.  Thus, the Board finds that a remand is warranted and that a VA examination is necessary.  See 38 C.F.R. § 3.304(c) (2017) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

The Board also notes during the August 2017 hearing, the Veteran reported that he received Social Security Disability in the 1980s that may be related to his current psychiatric disability claim.  A review of the record does not show that attempts to retrieve such records have been conducted.  The Board acknowledges Social Security Administration (SSA) inquiries in February 2006 and October 2017 showing the Veteran's denied SSA claim.  Nevertheless, there was no indication whether these inquiries were limited to those dates or included any claims as early as the 1980s.  As such, the Board finds that a remand is necessary to obtain any SSA disability records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  The Board further notes that the Veteran's military personnel records are not in the Veteran's claims file.  On remand, the AOJ should obtain and associate the Veteran's military personnel records and any outstanding STRs with his claims file.

Finally, the Board notes that during the August 2017 Board hearing, the Veteran reported his diagnosed hypertension was caused by his ongoing psychiatric disability.  Considering there has not been an examination provided as to the etiology of his hypertension and his hypertension may be secondary to his psychiatric disorders, the issues are inextricably intertwined.  Thus, a VA examination is warranted to determine the nature and etiology of the hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding military personnel records and STRs from the Veteran's active service and associate them with the Veteran's claims file.

2.  Obtain from the Social Security Administration all records, if any, pertinent to the Veteran's claim for disability benefits and award of Social Security benefits as well as the medical records relied upon concerning that claim.

3.  With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his acquired psychiatric disability.  The entire claims file must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examiner should provide complete rationale for all conclusions reached. 

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disorder had its onset in active service or is otherwise related to active service.

5.  Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examiner should provide complete rationale for all conclusions reached. 

The examiner is asked to provide opinions as to the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to the Veteran's active service, or was manifest within one year of his discharge from service.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused or chronically worsened by his acquired psychiatric disability.

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




